Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.
 
Amendments
Per Applicant’s request, claims 1-19 are amended. Claims 1-20 are pending and have been considered by Examiner.

Claim Objections
Claims 1 and 11 objected to because of the following informalities: Claim 1, line 2 and claim 11, line 3 should each recite “recurrent artificial neural network.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

LACK OF ANTECEDENT BASIS
Claim 1, line 4 recites the limitation “the recurrent artificial neural network”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets the limitations “a recurrent neural network” in line 2 and “the recurrent artificial neural network” in line 4 to mean the same neural network. 
Claim 8, lines 2-3 recites the limitation "the read digits".  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets “the read digits” as “the digits”. 
Claim 9, line 4 recites the limitation “the structure” and line 7 recites the limitation “the complexity”. There is insufficient antecedent basis for these limitations in the claim. Examiner interprets these limitations as “a structure” and “a complexity”, respectively.
Claim 11, line 3 recites the limitation “the recurrent artificial neural network”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets the limitations “a recurrent neural network” in line 3 and “the recurrent artificial neural network” in line 4 to mean the same neural network.
	Claim 18, line 5 recites the limitation “the structure” and line 8 recites the limitation “the complexity” There is insufficient antecedent basis for these limitations in the claim. Examiner interprets these limitations as “a structure” and “a complexity”, respectively.
	Claims 2-10 are rejected for failing to cure the deficiencies of claim 1 upon which they depend. 
	Claims 12-20 are rejected for failing to cure the deficiencies of claim 11 upon which they depend.

OTHER REASONS FOR INDEFINTENESS
	Claim 2, line 2 recites the limitation “each particular group of nodes”. This limitation is indefinite because it implies there are multiple groups of nodes, but claim 1 recites a single group of nodes. Examiner interprets claim 1 as if it had recited one or more groups of nodes.
	Claim 5, lines 1-2 recite the limitation “each of the respective patterns of signal transmission activity”. This limitation is indefinite because it implies there are multiple patterns, but claim 1 recites a single pattern. Examiner interprets claim 1 as if it had recited one or more respective patterns.
	Claim 8, lines 4 and 6 and Claim 9, line 7 each recites the limitation “patterns of signal transmission activity.” These limitations are indefinite because claim 1 recites a single pattern of signal transmission activity. Claim 9 is also indefinite because “patterns” in line 7 does not agree grammatically with “the pattern” in lines 9-10.
	Claim 12, line 2 recites the limitation “each particular group of nodes”. This limitation is indefinite because it implies there are multiple groups of nodes, but claim 11 recites a single group of nodes. Examiner interprets claim 11 as if it had recited one or more groups of nodes.
Claim 15, line 2 recites the limitation “patterns of signal transmission activity.” This limitation is indefinite because claim 11 recites a single pattern of signal transmission activity.
	Claim 17, lines 4 and 6 and Claim 18, line 8 each recites the limitation “patterns of signal transmission activity.” These limitations are indefinite because claim 11 recites a single pattern of signal transmission activity. Claim 18 is also indefinite because “patterns” in line 8 does not agree grammatically with “the pattern” in lines 10-11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
each digit represents whether or not signal transmission activity within a particular group of three or more nodes… comports with a respective pattern of signal transmission activity between each and every node in the particular group.
	This limitation is a judgement type of mental process, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
encoding a result of processing of an input by a recurrent neural network wherein encoding the processing result comprises  outputting digits from the recurrent neural artificial network
Encoding a result, a recurrent neural network, and a recurrent artificial neural network amount to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Outputting digits is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Encoding a result, a recurrent neural network, and a recurrent artificial neural network amount to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Outputting digits is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Additionally, the outputting digits is well-understood, routine, conventional activity of transmitting data over a network as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 1 are incorporated. The claim recites the following limitations:
(1) determining whether or not each particular group of nodes comports with the respective pattern of signal transmission activity 
(2) identifying clique patterns of signal transmission activity
Both determining and identifying limitations are judgement types of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: recurrent artificial neural network. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 2 are incorporated. The claim recites the following limitations:
(1) defining a plurality of windows of time during which the signal transmission activity… is responsive to an input
(2) wherein each digit represents whether or not the signal transmission activity within the particular group of nodes comports with a respective clique pattern of signal transmission activity during a respective window of the plurality of windows.
Each of these limitations is a judgment type mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: recurrent artificial neural network. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 3.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 3 are incorporated. The claim recites the following limitations:
identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows.
This limitation is a judgement type of mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 1 are incorporated. The claim recites the following limitation: wherein each of the respective patterns of signal transmission activity encloses a cavity.
This limitation, which further limits the mental processes of claim 1, is a judgement type of mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 2.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 2 are incorporated. The claim recites the following limitations: identifying cliques comprises discarding or ignoring cliques that are present in other cliques.
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 7 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 1 are incorporated. The claim recites the following limitations: 
the reader nodes indicate if signal transmission activity of the nodes in the collection comports with a particular pattern of signal transmission activity. 
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
each digit is output from a reader node coupled to a collection of nodes in the recurrent neural network
Outputting each digit is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Outputting each digit is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Additionally, outputting each digit is well-understood, routine, conventional activity of transmitting data over a network as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 1 are incorporated. The claim recites the following limitations: 
discarding or ignoring digits associated with patterns of signal transmission activity having a complexity lower than a threshold level.
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
transmitting or storing only some of the digits, wherein transmitting or storing only some of the read digits comprises: transmitting or storing digits associated with patterns of signal transmission activity having complexity higher than a threshold level; and 
Transmitting and storing outputs are mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Transmitting and storing outputs are mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Transmitting outputs is well-understood, routine, conventional activity of transmitting data over a network, as discussed in MPEP 2106.05(d)(II), example (i). Storing outputs is well-understood, routine, conventional activity of storing information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 10 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 1 are incorporated. The claim recites the following limitations: 
the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of signal transmission activity.
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 11
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
each digit represents whether or not signal transmission activity within a particular group of three or more nodes… comports with a respective pattern of signal transmission activity between each and every node in the particular group.
	This limitation is a judgement type of mental process, which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: This judicial exception is not integrated into a practical application. The claim recites the following additional elements:
encoder or decoder comprising on more computers operable to perform operations
operations comprising encoding a result of processing of an input by a recurrent neural network, wherein encoding the processing result comprises outputting digits from the recurrent artificial neural network
An encoder, decoder, computer, operations comprising encoding a result of processing, a recurrent neural network, and a recurrent artificial neural network are generally linking the judicial exception to a particular technological environment under MPEP 2106.05(h). Outputting digits is mere data gathering, an insignificant extra-solution activity under MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. An encoder, decoder, computer, operations comprising encoding a result of processing, a recurrent neural network, and a recurrent artificial neural network are generally linking the judicial exception to a particular technological environment under MPEP 2106.05(h). Outputting digits is mere data gathering, an insignificant extra-solution activity under MPEP 2106.05(g). Additionally, the outputting digits is well-understood, routine, conventional activity of transmitting data over a network, as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

CLAIM 12 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. The claim recites the following limitations:
(1) determining whether or not each particular group of nodes comports with the respective pattern of signal transmission activity 
(2) identifying clique patterns of signal transmission activity
Each limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: recurrent artificial neural network. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 13 incorporates the rejection of claim 12.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 12 are incorporated. The claim recites the following limitations:
(1) defining a plurality of windows of time during which the signal transmission activity… is responsive to an input
(2) wherein each digit represents whether or not the signal transmission activity within the particular group of nodes comports with a respective clique pattern of signal transmission activity during a respective window of the plurality of windows.
Each limitation is a judgment type mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional element: recurrent artificial neural network. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). The claim is not patent eligible.

CLAIM 14 incorporates the rejection of claim 13.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 13 are incorporated. The claim recites the following limitations:
identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows.
This limitation is a judgement type of mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 15 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. The claim recites the following limitation: wherein the respective patterns of signal transmission activity encloses cavities.
This limitation, which further limits the mental processes of claim 11, is a judgement type of mental process which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 16 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. The claim recites the following limitations: 
the reader nodes indicate if signal transmission activity of the nodes in the collection comports with a particular pattern of signal transmission activity. 
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
each of the digits is output from a reader node coupled to a collection of nodes in the recurrent neural network
Outputting each digit is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Outputting each digit is mere data gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). The recurrent artificial neural network amounts to generally linking the judicial exception to a particular technological environment of machine learning as discussed in MPEP 2106.05(h). Additionally, outputting each digit is well-understood, routine, conventional activity of transmitting data over a network as discussed in MPEP 2106.05(d)(II), example (i). The claim is not patent eligible.

CLAIM 17 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. The claim recites the following limitations:
discarding or ignoring digits associated with patterns of signal transmission activity having a complexity lower than a threshold level.
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
transmitting or storing only some of the digits, wherein transmitting or storing only some of the read digits comprises: transmitting or storing digits associated with patterns of signal transmission activity having complexity higher than a threshold level
Transmitting and storing outputs are mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Transmitting and storing outputs are mere data-gathering, an insignificant extra-solution activity as discussed in MPEP 2106.05(g). Transmitting outputs is well-understood, routine, conventional activity of transmitting data over a network, as discussed in MPEP 2106.05(d)(II), example (i). Storing outputs is well-understood, routine, conventional activity of storing information in memory, as discussed in MPEP 2106.05(d)(II), example (iv). The claim is not patent eligible.

CLAIM 19 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. The claim recites the following limitations: 
the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of signal transmission activity.
This limitation is a judgement type of mental processes which can reasonably be performed in the mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites no additional elements. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 20 incorporates the rejection of claim 11.
Step 1: The claim recites a system, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions from claim 11 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a video encoder or decoder. 
These additional elements are generally linking the judicial exception to a particular technological environment of machine learning, as discussed in MPEP 2106.05(h). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. A video encoder and decoder are generally linking the judicial exception to a particular technological environment of machine learning, as discussed in MPEP 2106.05(h). The claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dlotko et al. (“Topological analysis of the connectome of digital reconstructions of neural microcircuits”, cited in the IDS filed 10/04/2019), in view of Giusti et al. (“Two’s company, three (or more) is a simplex”, cited in the IDS filed 01/18/2022). 

	Regarding CLAIM 1, Dlotko teaches: A computer-implemented method comprising: (Results throughout Dlotko are evidence of computer operations)
encoding a result of processing of an input by a… neural network, wherein encoding the processing result comprises outputting digits from the… artificial neural network, wherein each digit represents whether or not signal transmission activity within a particular group of three or more nodes in the… artificial neural network comports with…  signal transmission activity between each and every node in the particular group. (P. 2, second-to-last paragraph, lines 5-9; P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
	However, Dlotko does not explicitly teach: recurrent; activity comports with a respective pattern of signal activity
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated recurrent connections from Fig. S3(C) into the neural network of Fig. 4A.
	However, Dlotko does not explicitly teach: activity comports with a respective pattern of signal activity
	But Giusti teaches: activity comports with a respective pattern of signal activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons, and they correspond to the columns of the matrix. Each window and column is a respective pattern of signal activity. The patterns in the matrix can represent up to four coactive neurons.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s representations of neuron coactivity (Fig. 5B) into Dlotko. A motivation for the combination is to represent relationships between neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

Regarding CLAIM 2, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: further comprising determining whether or not each particular group of nodes… signal transmission activity by identifying clique… of signal transmission activity of the… artificial neural network. (The right 3 interconnected nodes in Fig. 4A form a clique; P. 2, second-to-last paragraph teaches functional responses.)
	However, Dlotko does not explicitly teach: comports with the respective pattern of signal activity by identifying clique patterns of activity; recurrent
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
	However, Dlotko does not explicitly teach: comports with the respective pattern of signal activity by identifying clique patterns of activity
	But Giusti teaches: comports with the respective pattern of signal activity by identifying clique patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons, and they correspond to the columns of the matrix. Each window and column is a respective pattern of signal activity. The patterns in the matrix can represent up to four coactive neurons. The group of neurons in the complex is a clique whose activity patterns are encoded by the matrix.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s representations of neuron coactivity (Fig. 5B) into Dlotko. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

Regarding CLAIM 3, the combination of Dlotko and Giusti teaches: The method of claim 2, 
	Dlotko teaches: signal transmission activity of the… artificial neural network is responsive to an input into the… artificial neural network, wherein each digit represents whether or not the signal transmission activity within the particular group of nodes… signal transmission activity… (P. 2, second-to-last paragraph, lines 5-9; P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
	However, Dlotko does not explicitly teach: recurrent
wherein the method further comprises defining a plurality of windows of time during which the activity is responsive to an input, 
comports with a respective clique pattern of activity during a respective window of the plurality of windows. 
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: wherein the method further comprises defining a plurality of windows of time during which the activity is responsive to an input, 
activity comports with a respective clique pattern of activity during a respective window of the plurality of windows. 
	But Giusti teaches: wherein the method further comprises defining a plurality of windows of time during which the activity is responsive to an input, (P. 2, Fig. 1C (bottom) and its caption; P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 1C (bottom), there is one window of time for coactive neurons. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons. Similarly, each column in the matrix represents a time window.)
activity comports with a respective clique pattern of activity during a respective window of the plurality of windows. (In Fig. 5B, the columns of the matrix correspond to parts of the complex. The first column of the matrix corresponds to the edge between red and cyan nodes, the second column corresponds to the edge between cyan and blue nodes, and the third column corresponds the yellow triangle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s windows of time into Dlotko’s system. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

Regarding CLAIM 4, the combination of Dlotko and Giusti teach: The method of claim 3, 
However, Dlotko does not explicitly teach: wherein the method further comprises identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows.
	But Giusti teaches: wherein the method further comprises identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows. (Interpreted as the highest likelihood of identifying patterns of three or more neurons. In Fig. 5B, the third yellow box of the time plot is a first window of time during which it is most likely to identify coactivity of all three neurons marked green, blue, and red.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s windows of time into Dlotko’s system. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

	Regarding CLAIM 5, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: wherein each of the respective patterns of signal transmission activity encloses a cavity. (P. 2, second-to-last paragraph, line 1 states “Topological methods also enabled us to distinguish functional responses”, meaning a complex can represent signal transmission activity. P. 4, Fig. 2A and its caption show an oriented simplicial complex enclosing a cavity. See also P. 4, § 1, ¶ 1, especially lines 1-4.)

Regarding CLAIM 6, the combination of Dlotko and Giusti teaches: The method of claim 2,
Dlotko teaches: wherein identifying cliques comprises discarding or ignoring cliques that are present in other cliques. (P. 19, ¶ 2-3 teach that an n-simplex includes simplices of every dimension between 0 and n-1. On p. 3, Fig. 1B illustrates simplices of different dimensions.)
Additionally, Giusti explicitly teaches on  P. 6, col. 1, second-to-last paragraph that specifying only the maximal simplex dramatically reduces the amount of data necessary to specify a simplicial complex, which helps make both conceptual work and computations feasible.

Regarding CLAIM 7, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: wherein each of the digits is output from a reader node coupled to a collection of nodes in the… artificial neural network, wherein the reader nodes indicate if signal transmission activity of the nodes in the collection… signal transmission activity (A digit in the transmission-response matrix indicates whether or not a signal transmission has occurred from pre- to postsynaptic neuron (p. 12, second paragraph, line  9 to the third paragraph). It follows that each postsynaptic neuron is a reader node.)
However, Dlotko does not explicitly teach: recurrent; activity comports with a particular pattern of activity.
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: activity comports with a particular pattern of activity.
But Giusti teaches: activity comports with a particular pattern of activity. (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)

Regarding CLAIM 8, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: further comprising transmitting or storing only some of the digits, wherein transmitting or storing only some of the read digits comprises: transmitting or storing digits associated with… signal transmission activity having a complexity higher than a threshold level; and discarding or ignoring digits associated with… signal transmission activity having a complexity lower than the threshold level. (Both limitations are taught by the following citation. P. 19, ¶ 2-3 teach that an n-simplex includes simplices of every dimension between 0 and n-1. Since the digits in the transmission response matrix are used to construct a simplex, it follows that digits associated with the highest dimensional simplex are stored and digits associated with lower dimensional simplices are discarded.)
However, Dlotko does not explicitly teach: patterns of activity
But Giusti teaches: patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)
Additionally, Giusti explicitly teaches on P. 6, col. 1, second-to-last paragraph that specifying only the maximal simplex dramatically reduces the amount of data necessary to specify a simplicial complex, which helps make both conceptual work and computations feasible. Giusti teaches thresholding weighted simplicial complexes on p. 10, col. 2, first full paragraph. 

Regarding CLAIM 10, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: digits and signal transmission activity (P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
However, Dlotko does not explicitly teach: wherein the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of activity.
	However, Giusti teaches: wherein the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of activity. (Respective pattern of activity: P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. Weight: P. 10, from col. 1, section “Filtration to assess hierarchical structure in weighted networks” to col. 2, line 4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have characterized activity patterns by weighted simplicial complexes, and it would have been obvious to have represented weights using digits. A motivation for the combination is to record the strength of the relationship between vertices in a simplex. (Giusti, P. 10, col. 1, lines 3-5 from the bottom)

	Regarding CLAIM 11, Dlotko teaches: one or more computers operable to perform operations, the operations comprising: (Results throughout Dlotko are evidence of computer operations)
encoding a result of processing of an input by a… neural network, wherein encoding the processing result comprises outputting digits from the… artificial neural network, wherein each digit represents whether or not signal transmission activity within a particular group of three or more nodes in the… artificial neural network…  signal transmission activity between each and every node in the particular group. (P. 2, second-to-last paragraph, lines 5-9; P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
	However, Dlotko does not explicitly teach: An encoder or decoder comprising computers; recurrent; activity comports with a respective pattern of signal activity
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated recurrent connections from Fig. S3(C) into the neural network of Fig. 4A.
	However, Dlotko does not explicitly teach: An encoder or decoder comprising computers; activity comports with a respective pattern of signal activity
	But Giusti teaches: An encoder or decoder comprising computers (P. 4, col. 1 “Characterizing brain architecture or state”, first paragraph teaches a primary visual cortex, which is an visual encoder)
activity comports with a respective pattern of signal activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons, and they correspond to the columns of the matrix. Each window and column is a respective pattern of signal activity. The patterns in the matrix can represent up to four coactive neurons.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s representations of neuron coactivity (Fig. 5B) into Dlotko. A motivation for the combination is to represent relationships between neurons firing over time (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11). It would have been obvious to have incorporated Giusti’s primary visual cortex to process images.

Regarding CLAIM 12, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
Dlotko teaches: wherein the operations further comprise determining whether or not each particular group of nodes… signal transmission activity by identifying clique… of signal transmission activity of the… artificial neural network. (The right 3 interconnected nodes in Fig. 4A form a clique; P. 2, second-to-last paragraph teaches functional responses.)
	However, Dlotko does not explicitly teach: comports with the respective pattern of signal activity by identifying clique patterns of activity; recurrent
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
	However, Dlotko does not explicitly teach: comports with the respective pattern of signal activity by identifying clique patterns of activity
	But Giusti teaches: comports with the respective pattern of signal activity by identifying clique patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons, and they correspond to the columns of the matrix. Each window and column is a respective pattern of signal activity. The patterns in the matrix can represent up to four coactive neurons. The group of neurons in the complex is a clique whose activity patterns are encoded by the matrix.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s representations of neuron coactivity (Fig. 5B) into Dlotko. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

Regarding CLAIM 13, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 12, 
	Dlotko teaches: signal transmission activity of the… artificial neural network is responsive to an input into the… artificial neural network, wherein each digit represents whether or not the signal transmission activity within the particular group of nodes… signal transmission activity… (P. 2, second-to-last paragraph, lines 5-9; P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
	However, Dlotko does not explicitly teach: recurrent
wherein the operations further comprise defining a plurality of windows of time during which the activity is responsive to an input, 
comports with a respective clique pattern of activity during a respective window of the plurality of windows. 
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: wherein the operations further comprise defining a plurality of windows of time during which the activity is responsive to an input, 
activity comports with a respective clique pattern of activity during a respective window of the plurality of windows. 
	But Giusti teaches: wherein the operations further comprise defining a plurality of windows of time during which the activity is responsive to an input, (P. 2, Fig. 1C (bottom) and its caption; P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. In Fig. 1C (bottom), there is one window of time for coactive neurons. In Fig. 5B, the three yellow boxes in the time plot indicate three windows of time of coactive neurons. Similarly, each column in the matrix represents a time window.)
activity comports with a respective clique pattern of activity during a respective window of the plurality of windows. (In Fig. 5B, the columns of the matrix correspond to parts of the complex. The first column of the matrix corresponds to the edge between red and cyan nodes, the second column corresponds to the edge between cyan and blue nodes, and the third column corresponds the yellow triangle.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s windows of time into Dlotko’s system. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

Regarding CLAIM 14, the combination of Dlotko and Giusti teach: The encoder or decoder of claim 13, 
However, Dlotko does not explicitly teach: wherein the operations further comprise identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows.
	But Giusti teaches: wherein the operations further comprise identifying a first window of time within the plurality of windows of time based on an increased likelihood of the clique patterns being identified during the first window when compared to other windows of the plurality of windows. (Interpreted as the highest likelihood of identifying patterns of three or more neurons. In Fig. 5B, the third yellow box of the time plot is a first window of time during which it is most likely to identify coactivity of all three neurons marked green, blue, and red.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Giusti’s windows of time into Dlotko’s system. A motivation for the combination is to represent relationships of a clique of neurons firing over time. (Giusti, p. 7, col. 1, “Concurrence complex”, lines 3-4 and col. 2, lines 5-11)

	Regarding CLAIM 15, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
Dlotko teaches: wherein each of the respective patterns of signal transmission activity encloses a cavity. (P. 2, second-to-last paragraph, line 1 states “Topological methods also enabled us to distinguish functional responses”, meaning a complex can represent signal transmission activity. P. 4, Fig. 2A and its caption show an oriented simplicial complex enclosing a cavity. See also P. 4, § 1, ¶ 1, especially lines 1-4.)

Regarding CLAIM 16, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
Dlotko teaches: wherein each of the digits is output from a reader node coupled to a collection of nodes in the… artificial neural network, wherein the reader nodes indicate if signal transmission activity of the nodes in the collection… signal transmission activity (A digit in the transmission-response matrix indicates whether or not a signal transmission has occurred from pre- to postsynaptic neuron (p. 12, second paragraph, line  9 to the third paragraph). It follows that each postsynaptic neuron is a reader node.)
However, Dlotko does not explicitly teach: recurrent; activity comports with a particular pattern of activity.
	But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: activity comports with a particular pattern of activity.
But Giusti teaches: activity comports with a particular pattern of activity. (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)

Regarding CLAIM 17, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 1, 
Dlotko teaches: further comprising transmitting or storing only some of the digits, wherein transmitting or storing only some of the read digits comprises: transmitting or storing digits associated with… signal transmission activity having a complexity higher than a threshold level; and discarding or ignoring digits associated with… signal transmission activity having a complexity lower than the threshold level. (Both limitations are taught by the following citation. P. 19, ¶ 2-3 teach that an n-simplex includes simplices of every dimension between 0 and n-1. Since the digits in the transmission response matrix are used to construct a simplex, it follows that digits associated with the highest dimensional simplex are stored and digits associated with lower dimensional simplices are discarded.)
However, Dlotko does not explicitly teach: patterns of activity
But Giusti teaches: patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)
Additionally, Giusti explicitly teaches on P. 6, col. 1, second-to-last paragraph that specifying only the maximal simplex dramatically reduces the amount of data necessary to specify a simplicial complex, which helps make both conceptual work and computations feasible. Giusti teaches thresholding weighted simplicial complexes on p. 10, col. 2, first full paragraph. 

Regarding CLAIM 19, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
Dlotko teaches: digits and signal transmission activity (P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14. A digit as claimed is 1 or 0.)
However, Dlotko does not explicitly teach: wherein the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of activity.
	However, Giusti teaches: wherein the digits are multi-valued, non-binary digits, wherein the values each represent a weight assigned to active edges in the respective pattern of activity. (Respective pattern of activity: P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption. Weight: P. 10, from col. 1, section “Filtration to assess hierarchical structure in weighted networks” to col. 2, line 4)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have characterized activity patterns by weighted simplicial complexes, and it would have been obvious to have represented weights using digits. A motivation for the combination is to record the strength of the relationship between vertices in a simplex. (Giusti, P. 10, col. 1, lines 3-5 from the bottom)

Regarding CLAIM 20, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
	However, Dlotko does not explicitly teach: wherein the encoder or decoder is a video encoder or decoder.
	But Giusti teaches: wherein the encoder or decoder is a video encoder or decoder. (P. 4, col. 1 “Characterizing brain architecture or state”, first paragraph teaches a primary visual cortex, which is a visual encoder)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dlotko et al. (“Topological analysis of the connectome of digital reconstructions of neural microcircuits”, cited in the IDS filed 10/04/2019) in view of and Giusti et al. (“Two’s company, three (or more) is a simplex”, cited in the IDS filed 01/18/2022) and Masulli et al. (“Dynamics of Evolving Feed-Forward Neural Networks and Their Topological Invariants”, cited in the IDS filed 01/18/2022).

Regarding CLAIM 9, the combination of Dlotko and Giusti teaches: The method of claim 1, 
Dlotko teaches: further comprising: structuring the… artificial neural network, comprising reading the digits output from the… artificial neural network, and (An artificial neural network is taught by Fig. 4A. A digit in the transmission-response matrix indicates whether or not a signal transmission has occurred from pre- to postsynaptic neuron (p. 12, second paragraph, line 9 to the third paragraph). It follows that each postsynaptic neuron outputs the digits.)
signal transmission activity (P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14.)
	However, Dlotko does not explicitly teach: recurrent and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.
But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: patterns of activity
But Giusti teaches: patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)
	However, neither Dlotko nor Giusti explicitly teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.
 	But Masulli teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, (P. 102, last 2 paragraphs; recurrence is taught by p. 102, ¶ 3, lines 4-5.)
characterizing the complexity of patterns of activity in the changed structure, and (Interpreted as characterizing by the number of simplices in each dimension and by the Euler characteristic (P. 101, last 2 paragraphs); P. 103, § 2.3, first paragraph and p. 105, first paragraph teach the complexity as a number of high dimensional simplices.)
using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network. (Improving the structure is interpreted as pruning unused connections and strengthening active connections. P. 104, second paragraph teaches variations in Euler characteristics correlate with pruning level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Masulli’s network evolution and topological metrics into Dlotko/Giusti’s system. A motivation for the combination is to determine and predict useful connections. (Masulli, P. 104)

Regarding CLAIM 18, the combination of Dlotko and Giusti teaches: The encoder or decoder of claim 11, 
Dlotko teaches: the operations further comprise: structuring the… artificial neural network, comprising reading the digits output from the… artificial neural network, and (An artificial neural network is taught by Fig. 4A. A digit in the transmission-response matrix indicates whether or not a signal transmission has occurred from pre- to postsynaptic neuron (p. 12, second paragraph, line 9 to the third paragraph). It follows that each postsynaptic neuron outputs the digits.)
signal transmission activity (P. 7, first full paragraph, from the second line above condition (1) to the third line after condition (3); P. 8, in Fig. 4A, there is signal transmission activity in the right 3 interconnected nodes; p. 12, ¶ 2, lines 9-14.)
	However, Dlotko does not explicitly teach: recurrent and evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.
But Dlotko teaches: recurrent (P. 26, Fig. S3(C) depicts a recurrent graph.)
However, Dlotko does not explicitly teach: patterns of activity
But Giusti teaches: patterns of activity (P. 7, col. 1, “Concurrence complex”, lines 1-5 and col. 2, lines 5-14; Fig. 5B and its caption.)
	However, neither Dlotko nor Giusti explicitly teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, characterizing the complexity of patterns of activity in the changed structure, and using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network.
 	But Masulli teaches: evolving the structure of the recurrent artificial neural network, wherein evolving the structure of the recurrent artificial neural network comprises: iteratively changing the structure, (P. 102, last 2 paragraphs; recurrence is taught by p. 102, ¶ 3, lines 4-5.)
characterizing the complexity of patterns of activity in the changed structure, and (Interpreted as characterizing by the number of simplices in each dimension and by the Euler characteristic (P. 101, last 2 paragraphs); P. 103, § 2.3, first paragraph and p. 105, first paragraph teach the complexity as a number of high dimensional simplices.)
using the characterization of the complexity of the pattern as an indication of whether the changed structure has improved the structure of the recurrent artificial neural network. (Improving the structure is interpreted as pruning unused connections and strengthening active connections. P. 104, second paragraph teaches variations in Euler characteristics correlate with pruning level)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated Masulli’s network evolution and topological metrics into Dlotko/Giusti’s system. A motivation for the combination is to determine and predict useful connections. (Masulli, P. 104)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of the claim set filed 02/25/2022 of copending Application No. 16/004,635, hereinafter the ‘635 application. Instant claim 2 incorporates the limitations of instant claim 1. ‘635 claim 8 incorporates the limitations of ‘635 claim 1. This is a provisional obviousness-type nonstatutory double patenting rejection.

Instant claims 1-2 recite similar features as ‘635 claims 1 and 8. Instant claim 1 contains a limitation of encoding a result of processing an input by an RNN, wherein encoding comprises outputting digits. This corresponds to the ‘635 Claim 1 limitation of outputting results of information processing in response to an input and outputting indications of the identified clique patterns, which is further modified by the ‘635 Claim 8 limitation of outputting a binary sequence.  Instant claim 1 contains a limitation of digits represent whether signal transmission activity within a particular group of three or more nodes comports with a respective patter of signal transmission activity. This corresponds to the ‘635 Claim 1 limitation of characterizing activity in the network that occurs in response to the input, which is further modified by ‘635 claim 8. Although ‘635 claims 1 and 8 do not explicitly recite a group of three or more nodes, it would have been obvious to one of ordinary skill in the art that a recurrent artificial neural network includes three or more nodes.
 Instant claim 2 recites a limitation of identifying clique patterns of signal transmission activity. This corresponds to the ‘635 Claim 1 limitation of identifying clique patterns of signal transmission activity. 
Instant claims 1-2 are broader than ‘635 claim 1 because ‘635 claim 1 is further limited by the limitation “outputting indications of the identified clique patterns, wherein the clique patterns of activity enclose cavities.” Instant claims 1-2 are broader than ‘635 claim 8, because ‘635 claim 8 is limited to binary digits.

Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 21 of the claim set filed 02/25/2022 of copending Application No. 16/004,635, hereinafter the ‘635 application. Instant claim 12 incorporates the limitations of instant claim 11. ‘635 claim 21 incorporates the limitations of ‘635 claim 13. This is a provisional obviousness-type nonstatutory double patenting rejection.
	Instant claims 11 and 12 are rejected for the reasons set forth in the double patenting rejection of instant claims 1 and 2.

	Instant claims 2-10 are rejected for failing to cure the deficiencies of instant claim 1 upon which they depend. Instant claims 12-20 are rejected for failing to cure the deficiencies of instant claim 11 upon which they depend.

Response to Arguments
	Examiner herein responds to Applicant’s claims and remarks filed 01/18/2022.
Claim Rejections Under 35 U.S.C. 101 (Remarks pp. 8-9): Applicant's arguments have been fully considered but they are not persuasive.
On p. 8, Applicant argues: “Outputting such digits does not gather data. Rather, the output of such digits encodes information, namely, the digits encode activity within a particular group of three or more nodes in the recurrent artificial neural network. To ensure that this understanding is shared, claim 1 has been amended to recite that the output of such digits is part of encoding a result of processing of an input by a recurrent neural network.” Claim 1 recites an abstract idea without significantly more. Please refer to the rejection of claim 1 under 35 U.S.C. 101 in this office action. For the remainder of the 35 U.S.C. 101 arguments, Applicant argues that encoding information is a practical application and one that improves a computer’s functionality. However, the limitation “encoding a result of processing of an input” is a mathematical process which is a judicial exception. MPEP 2106.05(a) states “the judicial exception alone cannot provide an improvement.” The rejection of claim 1 is maintained.

Claim Rejections Under 35 U.S.C. 102 and 103 (Remarks pp. 9-11): Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bandara (US 20170139759 A1) teaches in [0002]: “in response to determining that at least one maximal clique exists in the candidate pattern list, for each of the at least one maximal cliques, determining a signature of the maximal clique and storing the signature of the maximal clique and an identifier identifying the known significant pattern to a library in the storage.” A clique and maximal clique are defined in [0030]. 
Dlotko (“Directed complexes”) teaches directed complexes and on slides 15-20 teaches signal transmission activity within three or more nodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 

/A.H.J./Examiner, Art Unit 2127            
                                                                                                                                                                             /ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127